In an action, inter alia, to impress a constructive trust upon certain securities and investments, the parties cross-appeal from a judgment of the Supreme Court, Westchester County, dated September 4, 1974, which, after a nonjury trial, inter alia, determined that certain designated personal property, consisting of paintings and antique furniture, is the property of both plaintiff and defendant and dismissed the first, third and fourth causes of action of the complaint. Judgment affirmed, without costs or disbursements. The trial court properly found, based upon the intent and conduct of the parties, that the paintings and antiques were the jointly owned property of plaintiff and defendant. The trial court was also justified in determining that the joint brokerage account, under which certain securities were purchased, was not intended to vest title in the parties jointly, but was put in that form to protect the plaintiff for testamentary purposes only. With regard to those securities bought solely in defendant’s name under his private accounts, plaintiff has no interest therein since she has not adequately made out a case for the application of the constructive trust doctrine. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.